Citation Nr: 1430571	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral knee disorder

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from August 1989 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010, February 2011, and April 2012, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied service connection for a bilateral knee disorder, an acquired psychiatric disorder including PTSD, hearing loss and tinnitus, and bilateral CTS.  The June 2010 decision also granted service connection for hypertension and assigned an initial compensable rating from January 7, 2010.

In September 2013, the Veteran testified during a hearing before the undersigned that was conducted via video conference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service Connection for Bilateral CTS

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The record contains competent evidence of bilateral CTS.  The February 2012 VA treatment record and the Veteran's reports suggest that the disorder may be related to service.  An examination is needed to determine whether the current bilateral CTS is related to a disease or injury in service.

Service Connection for Psychiatric Disorder

The post service medical records include diagnoses of PTSD-related to childhood abuse and depression rendered by VA physician assistants in December 2004 and August 2010.  An August 2010 VA outpatient record by a psychologist includes an opinion that the Veteran's childhood PTSD was made worse by abusive treatment in service including three days without food and water in August 1990 or 1991.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013); VAOPGCPREC 3-2003. 

A VA examination is needed to determine the etiology of any psychiatric disability, including a determination as to whether the disability worsened in military service.  See McLendon, 20 Vet. App. at 83; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Service Connection for a Bilateral Knee Disorder

In light of the medical evidence added to the record since the March 2010 VA examination, and given the medical records requested below, an additional opinion should be obtained that considers the Veteran's reports of continuity of knee pain.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion.

Service Connection for Hearing Loss and Tinnitus

It is unclear if the Veteran currently has bilateral hearing loss and tinnitus related to active service.  A VA examination is needed to determine whether current hearing loss and tinnitus are related to service.

Increased Initial Rating for Hypertension

The June 2010 rating decision granted service connection for hypertension that was assigned an initial noncompensable disability evaluation, effective January 7, 2010.  In an August 2010 statement, the Veteran disagreed with the AOJ's decision regarding the assigned rating.  The issue must be REMANDED, so that the AOJ can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Other - Records

In February 2010, the Veteran reported receiving medical treatment at the VA facilities in Flatwoods and Clarksburg, West Virginia.  The identified records are not in the file.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the matter of entitlement to an initial compensable rating for hypertension.  Only if the Veteran timely perfects an appeal as to the matter, should this claim be returned to the Board.

2.  Obtain all records regarding the Veteran's treatment at the VA facilities in Flatwoods and Clarksburg, West Virginia; and at the Beckley VAMC, during 1993 and 1994, and since March 2012.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3.  Print all medical records (dated from June 2010 to December 2011) on the compact disc received from Dr. Jo Ann Hornsby in March 2012, and place the records in the Veteran's claims file.

4.  After completing the development requested above, schedule the Veteran for a VA examination by a neurologist to determine whether current bilateral CTS is related to service.  After completion of the examination and review of the record, the examiner should answer the following questions:

a. Has the Veteran had bilateral CTS at any time since 2010?

b. If so, is it as likely as not that the Veteran's bilateral CTS is the result of a disease or injury in active service, or had its onset in such service, including his military occupation as a petroleum resupply specialist?

The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

The Veteran is competent to report symptoms and observable history. If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for CTS symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  Schedule the Veteran for a VA examination (preferably an ear, nose and throat specialist) to determine whether current hearing loss and tinnitus are related to service.  After completion of the examination and review of the record, the physician-examiner should answer the following questions.

a.  Has the Veteran had bilateral hearing loss and tinnitus at any time since 2010?

b.  If so, is it as likely as not that the Veteran's bilateral hearing loss and tinnitus are the result of a disease or injury in active service, or had their onset in such service, including exposure to acoustic trauma from helicopter noise?

The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for hearing symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

6.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability, including PTSD, is related in whole or part to stressors or other disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum. 

a.  The examiner should identify all current psychiatric diagnoses, including depression, PTSD, or another psychiatric disability (any such disability shown on examination and in clinical records dated since 2010). 

b.  For each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2010) psychiatric disabilities, in whole or part, had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service. 

c.  If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis. 

In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of PTSD and depressive disorder.

The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

7.  Refer the Veteran's claims file and a copy of this remand to a physician, preferably a rheumatologist, for an opinion regarding whether any current bilateral knee disorder is related to a disease or injury in service, including the injuries reported by the Veteran.  The examiner should review the service and post service medical records and the March 2010 VA examination report and respond to the following questions:

a.  has the Veteran had left or right knee disorder(s) at any time since 2010?

b.  If so, is it as likely as not that the Veteran's left or right knee disorder is the result of a disease or injury in active service, or had its onset in such service (including the findings in the December 1990 through September 1991 service treatment records)?  The examiner is particularly request to address whether it is as likely as not that the Veteran's complaints of bilateral knee pain in service represented the onset of a rheumatoid or arthritic disorder.

The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

The Veteran is competent to report symptoms and observable history. If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for knee symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

8.  If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

